Name: Commission Regulation (EC) No 388/1999 of 19 February 1999 amending Regulation (EC) No 1292/98 establishing the forecast supply balance of the Canary Islands for products of the processed fruit and vegetable sector
 Type: Regulation
 Subject Matter: trade;  regions of EU Member States;  foodstuff;  cooperation policy
 Date Published: nan

 EN Official Journal of the European Communities 23. 2. 1999L 47/4 COMMISSION REGULATION (EC) No 388/1999 of 19 February 1999 amending Regulation (EC) No 1292/98 establishing the forecast supply balance of the Canary Islands for products of the processed fruit and vegetable sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural prod- ucts (1), as last amended by Commission Regulation (EC) No 2348/96 (2), and in particular Article 3(4) thereof, Whereas Commission Regulation (EC) No 1292/98 (3) establishes the forecast supply balance for processed fruit and vegetables for the Canary Islands for the period 1 July 1998 to 30 June 1999; whereas that balance can be revised; whereas the quantities fixed for certain products are in the process of being completely exhausted; whereas it therefore appears necessary to increase the quantities of certain products for the current marketing year, on the basis of the updated requirements of the Canary Islands; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1292/98 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 February 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 173, 27. 6. 1992, p. 13. (2) OJ L 320, 11. 12. 1996, p. 1. (3) OJ L 178, 23. 6. 1998, p. 28. EN Official Journal of the European Communities23. 2. 1999 L 47/5 (tonnes) CN code Description Quantity ANNEX Establishing the forecast supply balance of the Canary Islands for products of the processed fruit and vegetable sector for the period 1 July 1998 to 30 June 1999 Part I 2007 99 Preparations other than homogenized, containing fruit other than citrus fruit 6 633 (1) Part II 2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or sweetening matter or spirit, not elsewhere specified or included: 2008 20  pineapples 2 650 2008 30  citrus fruit 500 2008 40  pears 3 850 (2) 2008 50  apricots 200 2008 70  peaches 8 000 2008 80  strawberries 700 (3)  other, including mixtures other than those of subheading No 2008 19: 2008 92   mixtures 2 770 (4) 2008 99   other than palm hearts and mixtures 750 Total 19 420 (1) Of which 1 133 tonnes for the processing and/or packaging sector. (2) Of which 2 250 tonnes for the processing and/or packaging sector. (3) Of which 600 tonnes for the processing and/or packaging sector. (4) Of which 670 tonnes for the processing and/or packaging sector.